DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-14 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-14 and 22-27 of U.S. Patent No. 11172620. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 11172620
Claim 1 recites; 
An optical system for facilitating plant growth, comprising: 
one or more light sources operable to produce a light beam having a full width at half-maximum (FWHM) angle of at least one hundred twenty degrees (120º) in at least one transverse direction;
 wherein the at least one transverse direction is perpendicular to an optical axis of the light beam. 
Claim 1 recites; 
An optical system for facilitating plant growth, comprising: 
one or more light sources operable to produce a light beam having a full width at half-maximum (FWHM) angle of at least one hundred twenty degrees (120°) in at least one transverse direction; 
wherein the at least one transverse direction is perpendicular to an optical axis of the light beam wherein a light spot illuminated by the one or more light sources on a projection plane includes a gap area having a minimum optical power density, wherein the gap area is located at an angle approximately less than fifteen degrees) (15°) relative to the optical axis.
Claim 2 recites; 
wherein the FWHM angle is between one hundred twenty degrees (120º) and one hundred sixty degrees (160º) in the at least one transverse direction.
Claim 2 recites; 
wherein the FWHM angle is between one hundred twenty degrees (120º) and one hundred sixty degrees (160º) in the at least one transverse direction.
Claim 9 recites; 
wherein an optical power density in a light spot illuminated by the light beam on a projection surface at a distance from the one or more light sources is substantially uniform.
Claim 9 recites; 
wherein an optical power density in a light spot illuminated by the light beam on a projection surface at a distance from the one or more light sources is substantially uniform.
Claim 10 recites; 
wherein the projection surface is a surface of a conical body or a plane.
Claim 10 recites; 
wherein the projection surface is a surface of a conical body or a plane.
Claim 11 recites; 
wherein an average optical power density in an intermediate region in a light spot illuminated by the one or more light sources is equal to or less than average optical power density in a first region, wherein the first region is an annular region surrounding the intermediate region in the light spot.
Claim 11 recites; 
wherein an average optical power density in an intermediate region in a light spot illuminated by the one or more light sources is equal to or less than average optical power density in a first region, wherein the first region is an annular region surrounding the intermediate region in the light spot.
Claim 12 recites; 
wherein in at least one transverse direction, the light intensity of light increases from the optical axis to the periphery.
Claim 12 recites; 
wherein in at least one transverse direction, the light intensity of light increases from the optical axis to the periphery.
Claim 13 recites; 
Wherein in the at least one transverse direction, light intensity distribution of the light beam I(θ) is substantially equal to Io/cos3(θ), where Io is the light intensity of the light at the optical axis and I(θ) is the light intensity of the light beam having an angle θ relative to the optical axis
Claim 13 recites; 
Wherein in the at least one transverse direction, light intensity distribution of the light beam I(θ) is substantially equal to Io/cos3(θ), where Io is the light intensity of the light at the optical axis and I(θ) is the light intensity of the light beam having an angle θ relative to the optical axis
Claim 14 recites; 
wherein average optical power density in the intermediate region is a global minimum in the light spot.
Claim 14 recites; 
wherein average optical power density in the intermediate region is a global minimum in the light spot.
Claim 22 recites; 
wherein the one or more light sources includes a first LED array and a second LED array, an optical axis of the first LED array and an optical axis of the second LED array are in different directions.
Claim 22 recites; 
wherein the one or more light sources includes a first LED array and a second LED array, an optical axis of the first LED array and an optical axis of the second LED array are in different directions.
Claim 23 recites; 
wherein the optical axis of the first LED array and the optical axis of the second LED array form an angle between twenty degrees (20º) and one hundred twenty degrees (120º).
Claim 23 recites; 
wherein the optical axis of the first LED array and the optical axis of the second LED array form an angle between twenty degrees (20º) and one hundred twenty degrees (120º).
Claim 24 recites; 
wherein the optical axis of the first LED array and the optical axis of the second LED array form an angle y relative to the optical axis of the one or more light sources.
Claim 24 recites; 
wherein the optical axis of the first LED array and the optical axis of the second LED array form an angle y relative to the optical axis of the one or more light sources.
Claim 25 recites; 
wherein the angle y ranges from ten degrees (10º) to sixty degrees (60°).
Claim 25 recites; 
wherein the angle y ranges from ten degrees (10º) to sixty degrees (60°).
Claim 26 recites; 
wherein the light beam has spectra including blue wavelengths and red wavelengths.
Claim 26 recites; 
wherein the light beam has spectra including blue wavelengths and red wavelengths.
Claim 27 recites; 
wherein the one or more light sources comprises at least one light source of the one or more light sources operable to emit a light beam having different wavelengths, and the at least one light source operable to emit a light beam having different wavelengths are controllable individually.
Claim 27 recites; 
wherein the one or more light sources comprises at least one light source of the one or more light sources operable to emit a light beam having different wavelengths, and the at least one light source operable to emit a light beam having different wavelengths are controllable individually.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 9-12, 22, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adams et al. (20180084733), Adams hereinafter.
Regarding claim 1, Adams discloses an optical system for facilitating plant growth (¶ [38]), comprising: one or more light sources (606, ¶ [64], fig. 6) operable to produce a light beam having a full width at half-maximum (FWHM) angle (624, ¶s [31] & [66]) of at least one hundred twenty degrees (120º) in at least one transverse direction; wherein the at least one transverse direction is perpendicular to an optical axis (620, ¶ [65]) of the light beam.
Regarding claim 2, Adams discloses that the FWHM angle is between one hundred twenty degrees (120º) and one hundred sixty degrees (160°) in the at least one transverse direction (¶ [31] discloses an FWHM beam angle of the bare LED between about 100 degrees and 140 degrees).
Regarding claim 9, Adams discloses that an optical power density in a light spot illuminated by the light beam on a projection surface at a distance from the one or more light sources is substantially uniform (¶ [41]).
Regarding claim 10, Adams discloses that the projection surface is a surface of a conical body or a plane (¶ [41]).
Regarding claim 11, Adams discloses that an average optical power density in an intermediate region in a light spot illuminated by the one or more light sources (606) is equal to or less than average optical power density in a first region (¶ [36]), wherein the first region is an annular region surrounding the intermediate region in the light spot (¶ [60], fig. 4A).
Regarding claim 12, Adams discloses that in at least one transverse direction, the light intensity of light increases from the optical axis to the periphery (¶ [36]).
Regarding claim 22, Adams discloses the one or more light sources (606) includes a first LED array and a second LED array (¶ [46]), an optical axis of the first LED array and an optical axis of the second LED array are in different directions (see fig. 16).
Regarding claim 24, Adams discloses that the optical axis of the first LED array and the optical axis of the second LED array form an angle y relative to the optical axis of the one or more light sources (¶ [162]).
Regarding claim 26, Adams discloses that the light beam has spectra including blue wavelengths and red wavelengths (¶ [43]).
Regarding claim 27, Adams discloses that the one or more light sources (606) comprises at least one light source of the one or more light sources operable to emit a light beam having different wavelengths, and the at least one light source operable to emit a light beam having different wavelengths are controllable individually (¶ [27]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (20180084733), Adams hereinafter.
Regarding claim 23, Adams discloses the claimed invention according to claim 22.
However, Adams is silent about the optical axis of the first LED array and the optical axis of the second LED array form an angle between twenty degrees (20º) and one hundred twenty degrees (120°). 
Meanwhile, Adams discloses in ¶ [162] that horticultural lighting fixtures may be angled via height controller and associated cable assemblies.
It is considered within the capabilities of one skilled in the art to provide the optical axis of the first LED array and the optical axis of the second LED array form an angle between twenty degrees (20º) and one hundred twenty degrees (120°) as an obvious matter of design engineering since the angle of the horticultural lighting fixtures can be controlled.
Regarding claim 25, Adams discloses the claimed invention according to claim 24.
However, Adams is silent about the angle y ranges from ten degrees (10º) to sixty degrees (60º). 
Meanwhile, Adams discloses in ¶ [162] that horticultural lighting fixtures may be angled via height controller and associated cable assemblies.
It is considered within the capabilities of one skilled in the art to provide the angle y ranges from ten degrees (10º) to sixty degrees (60º) as an obvious matter of design engineering since the angle of the horticultural lighting fixtures can be controlled.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879